          Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JOHN DOE,                                           Case No. 1:20-cv-01052-NONE-SAB

11                  Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                         TO FILE PSEUDONYMOUS
12           v.                                          PROCEEDINGS

13   UNITED STATES,                                      (ECF Nos. 2, 20)

14                  Defendant.

15

16          John Doe (“Plaintiff”), a federal prisoner, filed this action pursuant to the Federal Tort

17 Claims Act alleging claims of negligence. Currently before the Court is Plaintiff’s motion to file

18 pseudonymous proceedings. (ECF No. 2.) On July 31, 2020, Plaintiff’s request to file notice of

19 his identity under seal was granted pending resolution of the current motion. (ECF No. 8.)

20 Plaintiff filed a notice of his identity under seal on August 12, 2020. (ECF No. 13.) The United

21 States (“Defendant”) filed an opposition to the motion on November 19, 2020. (ECF No. 20.)

22 Having reviewed the record, finds this matter suitable for decision without oral argument. See

23 Local Rule 230(g).

24                                                  I.

25                                ALLEGATIONS IN COMPLAINT

26          Plaintiff is housed at the United States Penitentiary in Atwater, California where he is

27 serving a life sentence for racketeering and homicide. (Compl., ¶ 14, ECF No. 1.) Around April

28 10, 2017, Plaintiff became disoriented and had other psychological distress. (Id., ¶ 15.) Plaintiff


                                                    1
          Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 2 of 8


 1 was restrained and removed to segregated custody in the Special Housing Unit (“SHU”). (Id.)

 2 Plaintiff was unable to recognize numerous, including long-term, acquaintances, and repeated

 3 reported his distress requesting medical and psychological review. (Id., ¶ 16.)

 4          Around April 17, 2017, while he was still suffering symptoms, staff extracted him from

 5 his cell and gassed him with chemical munitions. (Id., ¶ 17.) Plaintiff sheltered under a towel

 6 and rubberized projectiles were shot into his cell. (Id.) Plaintiff was hit by at least eleven rounds

 7 and was injured. (Id.) His ankle was severely burned by an exploding flashbang and his toe was

 8 broken. (Id.)

 9          Plaintiff was transferred to another cell and was secured so tightly that the handcuffs

10 lacerated his wrist. (Id., ¶ 18.) He also suffered tingling and other nerve related symptoms for

11 many months. (Id.) Plaintiff repeated requested medical and other care from staff over the next

12 several weeks to no avail.        (Id., ¶ 19.)    Plaintiff’s family also wrote letters requesting

13 neurological and psychological review, but received no health care despite the pleas directly to

14 Atwater and Bureau of Prison leadership. (Id., ¶ 20.)

15          Plaintiff did not receive medical care for his physical injuries for weeks and has not yet

16 received adequate neurological consultation although personal is aware of his serious medical

17 needs. (Id., ¶ 21.) Plaintiff was denied administrative appeal forms, access to mental and

18 physical health care, and timely responses to his inmate appeals. (Id., ¶ 22.) Plaintiff alleges the

19 following negligent acts by which he was harmed: a) denial of adequate medical care after a

20 beating in his cell in mid-April 2017; b) leaving his cell door unlocked and ajar between

21 December 1 and December 4, 2017; c) repetitive opening of his legal mail outside his presence;

22 d) repetitive denial of administrative remedies; e) repetitive understaffing since before 2017; f)

23 repetitive undertraining of the understaffed personnel since before 2017; and g) failure to

24 preserve evidence and record data. (Id., ¶ 23.)

25                                                   II.

26                                        LEGAL STANDARD

27          Rule 10 of the Federal Rules of Civil Procedure requires that every complaint must

28 include the name of all parties. Fed. R. Civ. P. 10(a). The normal presumption is that the parties


                                                     2
           Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 3 of 8


 1 will use their real names which is related to the public’s right to open courts and the rights of

 2 individuals to confront their accusers. Doe v. Kamehameha Schools (“Kamehameha Schools”),

 3 596 F.3d 1036, 1042 (9th Cir. 2010). However, courts have allowed a party to proceed in

 4 anonymity where special circumstances justify the secrecy. Does I thru XXIII v. Advanced

 5 Textile Corp. (“Advanced Textile Corp.”), 214 F.3d 1058, 1067 (9th Cir. 2000). In the Ninth

 6 Circuit, a party may proceed with the use of a pseudonym “in the ‘unusual case’ when

 7 nondisclosure of the party’s identity ‘is necessary . . . to protect a person from harassment,

 8 injury, ridicule or personal embarrassment.’ ” Advanced Textile Corp., 214 F.3d at 1067-68

 9 (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1981)). The Ninth Circuit has

10 held that “a party may preserve his or her anonymity in judicial proceedings in special

11 circumstances when the party’s need for anonymity outweighs prejudice to the opposing party

12 and the public’s interest in knowing the party’s identity.” Advanced Textile Corp., 214 F.3d at

13 1068.

14          Courts have generally allowed a party to proceed with anonymity in three circumstances:

15 “1) when identification creates a risk of retaliatory physical or mental harm[;]” 2) where it is

16 necessary “to preserve privacy in a matter of sensitive and highly personal nature[;]” and 3)

17 where the party is “compelled to admit [his or her] intention to engage in illegal conduct, thereby

18 risking criminal prosecution[.]” Advanced Textile Corp., 214 F.3d at 1068 (internal citations

19 omitted). “To determine whether to allow a party to proceed anonymously when the opposing

20 party has objected, a district court must balance five factors: “(1) the severity of the threatened

21 harm, (2) the reasonableness of the anonymous party’s fears, . . . (3) the anonymous party’s

22 vulnerability to such retaliation,” (4) the prejudice to the opposing party, and (5) the public

23 interest.” Kamehameha Schools, 596 F.3d at 1042.

24          Where the plaintiff has demonstrated a need for anonymity the district court should use

25 its power to manage the pretrial proceedings and issue protective orders limiting disclosure of the

26 protected party’s name to preserve the anonymity to the greatest extent possible without

27 prejudicing the opposing party’s ability to litigate that matter. Advanced Textile Corp., 214 F.3d

28 at 1069.


                                                    3
           Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 4 of 8


 1                                                         III.

 2                                                  DISCUSSION

 3           Plaintiff seeks to proceed under a pseudonym in this action to prevent public

 4 identification of his identity. 1 Plaintiff states that this matter involves highly sensitive and

 5 private information about himself, the Federal Bureau of Prisons (“FBOP”), physical abuse, and

 6 ongoing claims of retaliation and argues that the factors weigh heavily in favor of granting the

 7 motion and allowing him to proceed pseudonymously.

 8           Defendant counters that the motion should be denied because Plaintiff has failed to show

 9 good cause to seal the documents and file pseudonymous pleadings. Defendant contends that

10 Plaintiff has not presented sufficient evidence to rebut the general presumption that the identities

11 of parties to litigation are public.           Defendant argues that Plaintiff has offered only vague

12 statements about possible violence and retaliation by prison workers and a generalized showing

13 of susceptibility to abuse in prison is inadequate absent a factual basis of extreme personal

14 history and expert evidence.              Further, Defendant asserts that allowing Plaintiff to file

15 pseudonymously at this point will not address the concerns raised. Defendant argues that to the

16 extent that any particular concerns are implicated it can be addressed through a protective order.

17 Additionally, Defendant argues that it will be prejudiced should Plaintiff be allowed to proceed

18 under a pseudonym because it will be necessary to investigate the interactions between the

19 named employees and Plaintiff and the specific behavior of Plaintiff while he was in custody.

20 Therefore, it will be necessary to reveal Plaintiff’s identify from the inception of the case to

21 allow the individuals to refute the individualized accusations. Finally, Defendant argues that

22 anonymity is not conductive to accountability and Plaintiff has already attempted to district the

23 Court from the allegations of negligence by including allegations of other claims that have been

24 dismissed in a separate case.

25           A.       The Severity of the Threatened Harm

26           Plaintiff argues that he is a federal inmate still in the custody of the FBOP. The instant

27   1
       Plaintiff states that he is proceeding under a pseudonym in a related case, Doe v. Kane, No. 1:19-cv-00467-DAD-
     BAM (E.D. Cal.) In that action, his motion to proceed under a pseudonym was not addressed by the court, although
28   the court did grant his request to file a declaration of identity under seal. (See ECF No. 18.)


                                                             4
          Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 5 of 8


 1 matter alleges that he assisted law enforcement and inmates often consider assisting law

 2 enforcement with great disfavor. Plaintiff also contends that the case is about violence and other

 3 retaliation by prison workers and then being left without health care.

 4          Plaintiff alleges that this action involves assisting law enforcement and other inmates

 5 often consider any help to law enforcement with disfavor. However, the allegations in the

 6 complaint do not relate to any alleged assistance with law enforcement and to the extent that

 7 such conduct would become relevant in this action, Plaintiff can seek to file any such

 8 information under seal. The fact that this action alleges Plaintiff was previously assaulted by

 9 prison workers is insufficient to demonstrate that Plaintiff is currently under any threat of harm

10 should his identity be revealed. This Court regularly sees similar allegations and Plaintiff has

11 failed to show that his case is unusual. The Court finds that this factor weighs against granting

12 Plaintiff’s motion to proceed in this proceeding with anonymity.

13          B.      The Reasonableness of the Anonymous Party’s Fears

14          Plaintiff contends that his worse fears of torture and isolation have already happened and

15 can happen again if he is not cautious. However, as alleged in the complaint, the incident at

16 issue here was due to Plaintiff suffering from some type of psychological impairment which

17 resulted in prison officials attempting to extract him from his cell. Plaintiff fails to demonstrate

18 that if his identity is disclosed he will suffer violence or retaliation from prison workers. Rather,

19 as alleged in the complaint, Plaintiff has kept clear conduct for over a decade prior to the

20 incidents at issue in this action. (Compl., ¶ 14.) The reasonableness of Plaintiff’s fears weighs

21 against granting the motion. Compare Jane Roes 1-2 v. SFBSC Mgmt., LLC (“SFBSC Mgmt.”),

22 77 F.Supp.3d 990, 995 (N.D. Cal. 2015) (reasonableness met as customary for exotic dancers to

23 use stage names and disclosing true identity would present substantial risk of harm). This factor

24 weighs against granting the motion.

25          C.      The Anonymous Party’s Vulnerability to Retaliation

26          Plaintiff states that he is serving a life sentence without any possibility of parole. The

27 FBOP can make his disappear into the bowels of ADX Florence, Colorado or into a cell with its

28 door again unlocked.       Plaintiff argues that he is wholly at the mercy of the Government


                                                     5
          Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 6 of 8


 1 employees who are being sued her and whose negligence is at issue in this action. Plaintiff seeks

 2 to proceed with anonymity to protect his true identity and status from the public at-large and

 3 other FBPO employees. The relevant issue is whether Plaintiff has been threatened or suffered

 4 retaliation and whether a reasonable person would believe that the threat or further retaliation

 5 might actually be carried out. SFBSC Mgmt., 77 F.Supp.3d at 995.

 6          In this instance, Plaintiff has failed to present any evidence that he has been subjected to

 7 any retaliation and “ ‘mere membership in a class of offenders that may be targeted by other

 8 inmates is [in]sufficient to make a defendant’s case extraordinary’ and warrant the use of a

 9 pseudonym.” Doe v. Ayers (“Ayers”), 789 F.3d 944, 946 (9th Cir. 2015) (granting motion

10 where “[p]etitioner’s truly extreme history and the expert evidence he offered led [court] to

11 conclude that his particular circumstances represented the ‘unusual case’ in which the use of a

12 pseudonym is appropriate.”); cf. Advanced Textile Corp., 214 F.3d at 1071 (textile workers

13 presented significant evidence of retaliation by blacklisting and possibility of deportation).

14 Plaintiff has failed to present any evidence that his risk of suffering retaliation is unusual such

15 that the use of a pseudonym would be appropriate. This factor weighs against granting the

16 motion.

17          D.     Potential Prejudice to Opposing Party

18          The Court also considers the potential prejudice to the defendants if Plaintiff is allowed to

19 proceed in anonymity in this action. Plaintiff has disclosed his identity to the defendants in this

20 action and is only seeking anonymity in the public record. Defendant argues that due to the

21 requirement that he exhaust administrative remedies it is highly likely that Plaintiff’s identity is

22 already known and that it will be prejudiced because his identity will have to be disclosed during

23 the investigation into the allegations.

24          The court must consider “the precise prejudice at each stage of the proceedings to the

25 opposing party, and whether proceedings may be structured so as to mitigate that prejudice.”

26 Advanced Textile Corp., 214 F.3d at 1068. Here, Plaintiff has disclosed his identity to the

27 defendant and the Court has the power “ ‘to manage pretrial proceedings’ to shape discovery and

28 avoid impediments that anonymity might raise” such as allowing disclosure of Plaintiff’s name


                                                     6
          Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 7 of 8


 1 to third parties for the purposes of discovery. SFBSC Mgmt., LLC, 77 F.Supp.3d at 996.

 2 Although issuing such an order will place additional burden on Defendant of ensuring that

 3 Plaintiff’s identity is not further disclosed, the Court finds the factor of prejudice to weigh in

 4 favor of granting the motion.

 5          E.      Public Interest

 6          Finally, Plaintiff argues that public will not lose anything by allowing him to proceed in

 7 anonymity. Defendant counters that the public interest is not served by keeping Plaintiff’s true

 8 identity hidden in this action.

 9          The “use of fictitious names runs afoul of the public’s common law right of access to

10 judicial proceedings, Advanced Textile Corp., 214 F.3d at 106, and courts do not take lightly the

11 public’s interest in open judicial records, SFBSC Mgmt., LLC, 77 F.Supp.3d at 996. The use of

12 a fictitious name is in the public interest where it enables a plaintiff to bring a claim that would

13 otherwise be deterred. Advanced Textile Corp., 214 F.3d at 1073. However, this action is not

14 similar to other cases in which it has been found that claims would be deterred if disclosure was

15 required. See Ayers, 789 F.3d at 945 (“Petitioner made a strong showing, based on the affidavit

16 of a highly-qualified correctional expert with relevant experience in the California prison system,

17 both that (1) other inmates would learn of his past [sexual] victimization if we were to recount it

18 in a published opinion captioned in his proper name, and (2) this notoriety would create a

19 significant risk of severe harm at the hands of other inmates, a risk to which he would be quite

20 vulnerable.”); Doe K.G. v. Pasadena Hospital Ass’n, Ltd., No. 218CV08710ODWMAAX, 2019

21 WL 1612828, at *1 (C.D. Cal. Apr. 15, 2019) (considering serious and sensitive nature of the

22 allegations of repeated sexual assault).

23          Rather, based on the large number of prisoner complaints that are filed it is unlikely that

24 requiring a plaintiff to identify himself in a similar action will chill prisoners from bringing such

25 actions to assert their federal and constitutional rights.         See United States v. Stoterau

26 (“Stoterau”), 524 F.3d 988, 1013 (9th Cir. 2008) (recognizing that if nature of prisoner’s offense

27 alone could qualify him for the use of a pseudonym, there would be no principled basis for

28 denying pseudonymity to any defendant convicted of a similar sex offense. Such a significant


                                                     7
              Case 1:20-cv-01052-NONE-SAB Document 21 Filed 12/16/20 Page 8 of 8


 1 broadening of the circumstances in which we have permitted pseudonymity is contrary to our

 2 long-established policy of upholding “the public’s common law right of access to judicial

 3 proceedings,” and contrary to our requirement that pseudonymity be limited to the “unusual

 4 case.”).

 5              Here, Plaintiff has failed to demonstrate that his case is unusual and the factors that he

 6 asserts are equally present for all prisoners. Considering the factors to be evaluated, the Court

 7 finds that the value of anonymity in this action is greatly outweighed by the public interest in

 8 favor of open judicial proceedings. Stoterau, 524 F.3d at 1013. Therefore, Plaintiff’s motion to

 9 file pseudonymous proceedings shall be denied. See Fernandez v. Nevada, 361 F. App’x 859,

10 859 (9th Cir. 2010) (no abuse of discretion in denying use of pseudonym because there were no

11 special or unusual circumstances that justified protection of prisoner’s identity). 2

12                                                              IV.

13                                            CONCLUSION AND ORDER

14              After weighing the factors to be considered in determining if Plaintiff should be allowed

15 to proceed in anonymity in this action, the Court finds that the value of anonymity in this action

16 is greatly outweighed by the public interest in favor of open judicial proceedings..

17              Accordingly, IT IS HEREBY ORDERED that:

18              1.       Plaintiff’s motion to file pseudonymous proceedings, filed July 30, 2020, is

19                       denied;

20              2.       The declaration of counsel, filed August 12, 2020, is unsealed; and

21              3.       The Clerk of the Court shall adjust the docket and title of this action to reflect

22                       Plaintiff’s name, Jason Palacios.

23
     IT IS SO ORDERED.
24

25 Dated:            December 16, 2020
                                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28   2
         Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule 36-3(b).


                                                                 8
